Title: From Thomas Jefferson to Tadeusz Kosciuszko, 25 February 1799
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz



My dear Friend
 Philadelphia Feb. 25. 99

Since writing my letter of the 21st. mr Niemcewicz has put into my hands the inclosed memorandum, reminding you of a sum of 400. Dollars in the hands of Wannerquist banker of Stockholm, intended for your aid de camp Fischer, but never delivered him, & therefore subject to your order. it also mentions a turning machine in the hands of mr Munford at New York partner of Gahn, worth as he supposes 1000. D. but subject to freight & duties 200. D. you must give us your orders on this subject. I very much question whether it could be sold for the amount of the freight & duties. for a workman you know does not work with such expensive tools; and our gentlemen are not in the habit of amusing themselves in that way. however give your orders. health, happiness, & friendly salutations to you.
